Title: From George Washington to John Francis Mercer, 10 March 1794
From: Washington, George
To: Mercer, John Francis


          
            Sir,
            Philadelphia Mar: 10th 1794
          
          I have lately received from Mr Gwinn clerk of the Genl Court at Annapolis a Deed which
            has been enrolled in that Office from yourself & lady, Doctr Stuart and lady &
            Miss Sprigg, to me.
          As this is not the deed which you and Mrs Mercer executed in Philadelphia, and nearly a
            year posterior in date, I am at a loss to acct for these changes; & should be glad
            to be informed of the reasons which have induced them. Whether the present differs
            materially, or in any thing from the former, I am unable to decide; not having the means
            of comparing them. In date they do essentially.
          No record of the Survey is annexed to the deed, which (a reference being made to it)
            induces me to believe it is imperfect, without; especially as the division of the Manor may be more of a private, than public act. On this subject, however, I shall write to Mr Gwinn.
          Your draught in favor of Dr Stuart was paid at sight. I am—Sir Your most Obedt
            Servt
          
            Go: Washington
          
         